Case 1:20-cv-22117-RNS Document 22 Entered on FLSD Docket 09/02/2020 Page 1 of 4



                              United States District Court
                                        for the
                              Southern District of Florida

   Comprehensive Pathology                )
   Associates, P.A., Plaintiff,           )
                                          )
   v.                                     )
                                            Civil Action No. 20-22117-Civ-Scola
                                          )
   UnitedHealthcare of Florida, Inc.      )
   and UnitedHealthcare Insurance         )
   Company, Defendant.                    )

                         Order Granting Motion to Remand
         This matter is before the Court upon Plaintiff Comprehensive Pathology,
  P.A.’s motion to remand. After a careful review of the parties’ briefs, the record,
  and the relevant legal authorities, the Court grants the Plaintiff’s motion to
  remand. (ECF No. 9.)
        1. Background

         Defendant United Health Care of Florida, Inc. (“UHCF”) is a Florida
  corporation and Defendant United Health Care Insurance Company (“UHIC”) is
  a Connecticut corporation. (ECF No. 6, at ¶8-9.) Plaintiff Comprehensive
  Pathology Associates, P.A. is a Florida corporation. (ECF No. 6, at ¶7.)
         On May 20, 2020, the Defendants UHCF and UHIC filed a notice of removal
  with this Court, arguing that the Plaintiff Comprehensive Pathology Associates,
  P.A.’s lawsuit, which had been initiated in state court before the Circuit Court of
  the Eleventh Judicial Circuit in and for Miami-Dade County “raises federal
  questions” that are “completely preempted by the Employee Retirement Income
  Security Act of 1974, 29 U.S.C. 1001, et seq.”) (“ERISA”). (ECF No. 1, at ¶3.) In
  their removal papers, the Defendants claimed to have first learned that its case
  was removable on April 27, 2020 when Plaintiff clarified which health plans,
  patients, or claims were implicated in its claims against the Defendants. (ECF
  No. 1, at ¶8, 13.) After learning that Plaintiff’s claims implicated certain ERISA
  plans, the Defendants filed to remove the Plaintiff’s case to federal court under
  28 U.S.C. § 1446. (ECF No. 1, at ¶14.)
         On June 10, 2020, following removal, the Plaintiff filed an amended
  complaint with this Court that abandoned all claims seeking payment under
  ERISA plans. (ECF No. 6, at ¶5) (explaining the Plaintiff brings “suit only as to
  non-ERISA governed plans . . . which are licensed and governed under Florida
  Statutes Chapters 627 and 641.”). Accordingly, the Plaintiff’s amended
  complaint seeks relief solely under Florida law. Defendants do not contest that

                                           1
Case 1:20-cv-22117-RNS Document 22 Entered on FLSD Docket 09/02/2020 Page 2 of 4



  Plaintiff has abandoned its federal claims. (ECF No. 18, at 8) (acknowledging the
  absence of federal claims subsequent to amendment).
         On June 15, 2020, Plaintiff filed its motion to remand pursuant to 28
  U.S.C. § 1447. (ECF No. 9.) Plaintiff argues that remand is proper as (1) the
  Defendants failed to properly remove the case in the first instance and (2) even
  if the Defendants had properly removed the case, no federal questions remain
  and this Court should decline to exercise its supplemental jurisdiction pursuant
  to 28 U.S.C. § 1367.
     2. Legal Standards

          A civil action may be removed from state court to federal district court if
  the action is within the original jurisdiction of the federal court. 28 U.S.C.
  § 1441(a). Original jurisdiction exists when a civil action raises a federal
  question, or where the action is between citizens of different states and the
  amount in controversy exceeds $75,000. See 28 U.S.C. §§ 1331, 1332. In
  evaluating the Plaintiff’s motion for remand, the Court is bound to construe the
  removal statute strictly, so “all doubts about jurisdiction should be resolved in
  favor of remand to state court.” Univ. of S. Ala. v. Am. Tobacco Co., 168 F.3d 405,
  411 (11th Cir. 1999).
         Where a matter involves a mix of federal and state law issues, district
  courts are endowed with supplemental jurisdiction over all state law claims to
  the extent that they are part of the same case or controversy. 28 U.S.C. § 1367(a).
  However, district courts may decline to exercise their supplemental jurisdiction
  where, among other reasons, the claims over which the district court had original
  jurisdiction have been dismissed. 28 U.S.C. § 1367(c). The decision of whether a
  district court should exercise its power of supplemental jurisdiction is a matter
  of discretion. See Business Realty Inv. Co., Inc. v. Insituform Tech., Inc., 564 Fed.
  App’x 954 (11th Cir. 2014). Courts are guided by Gibbs factors in helping them
  to exercise this discretion as to whether to exercise supplemental jurisdiction.
  See United Mine Workers of Am. v. Gibbs, 383 U.S. 715, 726-27 (1966). These
  factors include “considerations of judicial economy, convenience, fairness, and
  comity.” Tennant v. Florida, 111 F. Supp. 2d 1326, 1337 (S.D. Fla. 2000)
  (Gold, J.). Where federal claims “have dropped out of the lawsuit in its early
  stages and only state-law claims remain” district courts are strongly encouraged
  to “decline the exercise of jurisdiction.” Carnegie-Mellon University v. Cohill, 484
  U.S. 343, 350 (1988).




                                           2
Case 1:20-cv-22117-RNS Document 22 Entered on FLSD Docket 09/02/2020 Page 3 of 4



     3. Analysis

         The Court assumes without deciding that this case was properly removed
  as the propriety of removal ultimately has no impact on the Court’s decision with
  respect to the Plaintiff’s motion to remand. Even if removal was proper, the Court
  declines to exercise supplemental jurisdiction over the state law issues which,
  following Plaintiff’s amendments to its complaint, form the entirety of the dispute
  between the parties. Indeed, following Plaintiff’s amendments to its complaint,
  no federal issues remain for this Court to decide as acknowledged by the Parties
  in their briefing.
         Defendants contend this Court should not remand to the state court as
  the Court may need to decide whether certain plans fall under the scope of
  ERISA. (ECF No. 18, at 11.) This argument, however, fails. In determining
  whether ERISA is implicated in a dispute, the reviewing court must look to the
  “complaint[], the statute on which the[] claims are based . . . , and the various
  plan documents.” Aetna Health Inc. v. Davila, 542 U.S. 200, 211 (2004). The
  Plaintiff’s amended complaint makes clear that the Plaintiff brings “suit only as
  to non-ERISA governed plans . . . which are licensed and governed under Florida
  Statues Chapters 627 and 641.” (ECF No. 6, at ¶5.) As made clear in Plaintiff’s
  amended complaint and the motion to remand, Plaintiff does not seek recovery
  of payments under ERISA governed plans and seeks relief only pursuant to
  Florida law. Accordingly, Plaintiff’s claims do not implicate ERISA.
         In guiding it discretion on exercising supplemental jurisdiction, the Court
  looks to the Gibbs factors of judicial economy, convenience, fairness, and comity
  all of which weigh strongly against this Court exercising supplemental
  jurisdiction over the state law claims. It is well settled that state courts should
  be the final arbiters of state law. Hardy v. Birmingham Bd. Of Educ., 954 F.2d
  1546, 1553 (11th Cir. 1992) (“State courts, not federal courts, are the final
  expositors of state law.”); see also Lee v. Miami-Dade Cty., No. CV 18-21852-CIV,
  2018 WL 6436028, at *7 (S.D. Fla. Dec. 7, 2018) (Scola, J.) (noting state law
  claims “are best evaluated by a Florida state court.”). Indeed, in Gibbs, the
  Supreme Court noted that “needless decisions” by federal courts over state law
  “should be avoided as a matter of comity and to promote justice between the
  parties, by procuring for them a surer-footed reading of applicable law.” Gibbs,
  383 U.S. at 726 (1966). As such, the Court finds that comity and fairness weigh
  against the exercise of supplemental jurisdiction. Moreover, where, as here,
  federal claims “have dropped out of the lawsuit in its early stages and only state-
  law claims remain” district courts are strongly encouraged to “decline the
  exercise of jurisdiction.” Cohill, 484 U.S. at 350. As this litigation is still in early
                                             3
Case 1:20-cv-22117-RNS Document 22 Entered on FLSD Docket 09/02/2020 Page 4 of 4



  stages and the parties have not engaged in substantial pretrial discovery, the
  factor of judicial economy also weighs strongly in favor of this Court declining to
  exercise supplemental jurisdiction. In consideration of the above, this Court
  declines to exercise its supplemental jurisdiction and finds remand to the state
  court to be proper under 28 U.S.C. § 1367(c).

     4. Conclusion

        The Court therefore grants the Plaintiff’s motion to remand. (ECF No. 9.)
  The Court directs the Clerk to close this case and take all necessary steps to
  ensure the prompt remand of this matter and the transfer of this file back to the
  Circuit Court for the Eleventh Judicial Circuit in and for Miami-Dade County.
  The Court denies all pending motions as moot, as not properly before this
  Court.
        Done and ordered in Miami, Florida on September 2, 2020.


                                              ________________________________
                                              Robert N. Scola, Jr.
                                              United States District Judge




                                          4
